Case: 10-50947 Document: 00511504081 Page: 1 Date Filed: 06/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 9, 2011
                                       No. 10-50947
                                                                            Lyle W. Cayce
                                                                                 Clerk



UNC LEAR SERVICES, INC.; LEAR SIEGLER SERVICES, INC.,

                                                   Plaintiffs-Appellees,

versus

KINGDOM OF SAUDI ARABIA; MINISTRY OF DEFENSE AND AVIATION
OF THE KINGDOM OF SAUDI ARABIA,

                                                   Defendants-Appellants.




                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:04-CV-1008




Before GARWOOD, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*


       UNC LEAR Services, Inc. (“Lear”), entered into a cost-plus contract with
the Kingdom of Saudi Arabia (the “Kingdom”) to service its military aircraft. In

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50947 Document: 00511504081 Page: 2 Date Filed: 06/09/2011



                                    No. 10-50947

breach of that contract, Lear secretly outsourced its services to other companies,
which inflated the cost of repairs. After noticing the inflated costs, Lear adjust-
ed some prices and conducted an investigation into others, finding them to be
reasonably priced.
         Lear sued the Kingdom for failure to pay under the contract; the Kingdom
counterclaimed for breach of contract and for alleged RICO violations. The dis-
trict court conducted a five-day bench trial, then issued a thorough order con-
taining findings of fact and conclusions of law. The court decided “that all of
Lear’s claims against the Kingdom fail, and that all of the Kingdom’s claims
against Lear fair.” The court stated, on the Kingdom’s breach-of-contract claim,
that “[a]lthough Lear did breach the contract, the Court found Mr. Raymie’s tes-
timony regarding the work done to ensure that only fair prices were charged to
be highly persuasive.” The court concluded that “[b]ecause [it] finds that the
Kingdom suffered no damages as a result of Lear’s breach of the contract, the
Kingdom may not recover under its breach of contract claim.”
         The Kingdom appeals the denial of relief. We find no clear error in the dis-
trict court’s comprehensive findings of fact and no error in its conclusions of law.
The judgment is AFFIRMED, essentially for the reasons stated by the district
court.




                                           2